Order entered May 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00378-CV

                                   TODD PRUETT, Appellant

                                                 V.

                              MARK STOLZ, ET AL., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-07463

                                             ORDER
         Before the Court is appellant’s May 20, 2013 motion for an extension of time to file a

brief. By order dated May 23, 2013, the Court ordered Stephanie Moses, Official Court Reporter

of the 193rd Judicial District Court of Dallas County, Texas, to file, within thirty days, either the

reporter’s record or written verification that appellant has not requested the reporter’s record.

Appellant’s brief will be due thirty days after either the reporter’s record is filed or written

verification from the court reporter of no request is received. See TEX. R. APP. P. 37.3(c) &

38.6(a). Accordingly, we DENY as moot appellant’s motion for an extension of time to file a

brief.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE